Allowable Subject Matter
Claims 1-11 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Stanford on 08/31/2021.

All deleted text is denoted as being struck through, and all added text is denoted as being underlined. The application has been amended as follows: 
Claim 1 is amended to recite: high-frequency treatment instrument comprising: 
an end effector configured to treat a target of treatment, the end effector including: 
an electrode having an outer surface, the electrode being configured to apply a high-frequency electric current to the target of treatment through the outer surface by being supplied with a high-frequency electric energy to the electrode, and 
a coating covering at least part of the outer surface of the electrode, the coating being formed as a single layer from an integrated mixture of a non-conductive material and a conductive material forming the coating, the conductive material contained in the mixture being at a smaller ratio than the non-conductive material, the conductive material contained in the mixture including a plurality of first elements and a plurality of second elements, each of the plurality of first elements having a shape with a higher contact area of distribution of the high-frequency energy through the coating between the non-conductive material and the electrode is larger than a contact area of distribution of the high-frequency energy through the coating between the conductive material and the electrode, while energizing the coating due to the electrostatic capacitance; 
and a housing supporting the end effector, and the housing is configured to be held by an operator.
Claim 9 is amended to recite: An end effector comprising: 
an electrode having an outer surface, the electrode being configured to apply a high-frequency electric current to the target of treatment through the outer surface by being supplied with a high-frequency electric energy to the electrode, and 
a coating covering at least part of the outer surface of the electrode, the coating being formed as a single layer from an integrated mixture of a non-conductive material and a conductive material forming the coating, the conductive material contained in the mixture being at a smaller ratio than the non-conductive material, the conductive material contained in the mixture including a plurality of first elements and a plurality of second elements, each of the plurality of first elements having a shape with a higher flatness quotient than a flatness quotient of each of the plurality of second elements, the plurality of first elements in the mixture being at a smaller ratio than the plurality of contact area of distribution of the high-frequency energy through the coating between the non-conductive material and the electrode is larger than a contact area of distribution of the high-frequency energy through the coating between the conductive material and the electrode, while energizing the coating due to the electrostatic capacitance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: amendments to claims 1 and 9 regarding the contact area distribution of the high-frequency energy through the coating between the non-conductive material and the electrode being larger than the contact area distribution of the high-frequency energy through the coating between the conductive material and the electrode is not taught by the prior art on record and traverses the rejection made regarding this particular element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794